          Case 4:20-cv-01313-KGB Document 9 Filed 02/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ANTONIO MCKINNEY,                                                                PLAINTIFF
ADC #145899

v.                            Case No. 4:20-cv-01313-KGB-JTK

R. WATSON, et al.                                                              DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Antonio McKinney’s complaint is dismissed without prejudice for failure

to state a claim upon which relief may be granted.

       The Court certifies that an in forma pauperis appeal from this Judgment and accompanying

Order would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       It is so adjudged this 2nd day of February, 2021.

                                             _________________________________
                                             KRISTINE G. BAKER
                                             UNITED STATES DISTRICT JUDGE
